Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered February 22, 1993, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
We reject defendant’s contention that his sentence of 2 Vs to 7 years’ imprisonment for striking a police officer on the head with a metal pipe while the officer was in the process of arresting defendant’s brother is unduly excessive. Although defendant may have been given the harshest available sentence, it must be remembered that defendant received a substantial benefit by being allowed to plead to assault in the second degree when he was originally charged with assault in the first degree. Defendant has failed to present compelling circumstances sufficient to justify disturbing his sentence.
Cardona, P. J., Mikoll, Crew III, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.